Berkshire, C. J.
— This was an action of replevin brought by the appellee against the appellant.
The case was tried at special term, without a jury, and a finding and judgment rendered for the appellee, except as to a few of the articles of property described in the complaint, which were adjudged' to the appellant.
From the judgment at the special term an appeal was taken to the general term; the court in general term affirmed the judgment of special term, and from the latter judgment this appeal is taken. The only question presented for our consideration is as to the sufficiency of the evidence to support the finding of the court at special term.
We have examined the evidence, and are unable to say that there is not some evidence to support the finding of the court. Indeed, we think from the evidence, as we find it in the record, that the court might reasonably reach the conclusion to which it arrived.
No useful purpose would be subserved by reviewing the evidence in this opinion; hence, we do not do so. We find no error in the record.
Judgment affirmed, with costs.
END OF MAY TERM, 1890.